COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00092-CR
                             NO. 02-13-00093-CR


GILES ALTMAN JENERETTE                                             APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      In April 2010, Appellant Giles Altman Jenerette pled guilty to the offenses

of possession of a controlled substance and theft of wire cable. The trial court

deferred its finding of guilt and placed Appellant on community supervision for

three years. Appellant now attempts to appeal an order modifying the terms of

that community supervision. We dismiss for want of jurisdiction.

      1
       See Tex. R. App. P. 47.4.
       On April 26, 2013, we notified Appellant of our concern that we lacked

jurisdiction over these appeals and informed him that they would be dismissed

for want of jurisdiction unless he or any party desiring to continue the appeals

filed with the court, on or before May 6, 2013, a response showing grounds for

continuing the appeals.    See Tex. R. App. P. 44.3.      No response showing

grounds for continuing the appeals has been filed. Appellant’s court-appointed

counsel has filed a motion for leave to withdraw from representation. See Tex.

R. App. P. 6.5.

       This court does not have jurisdiction to consider an appeal from an order

altering or modifying the conditions of community supervision.     See Davis v.

State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (“There is no legislative

authority for entertaining a direct appeal from an order modifying the conditions

of community supervision.”); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App.

1977); Roberts v. State, No. 04-11-00154-CR, 2011 WL 2150762, at *1–2 (Tex.

App.—San Antonio May 25, 2011, pet. ref’d) (mem. op., not designated for

publication); Barba v. State, No. 07-01-00233-CR, 2001 WL 617502, at *1 (Tex.

App.—Amarillo June 6, 2001, no pet.) (not designated for publication).

Accordingly, we dismiss these appeals for want of jurisdiction, and grant

counsel’s motion for leave to withdraw from representation. See Tex. R. App. P.

6.5, 43.2(f).




                                       2
                                         PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 13, 2013




                              3